Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 5-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE202012100243 to Gruenbeck (Gruenbeck) in view of DE202012100086 to Schneider (Schneider).
Regarding claim 1, Gruenbeck teaches a barrel (48, Figure 1); an adjustment member extending between a first side and a second side of the barrel (18, 20, 30 and associated structure, Figure 2), wherein the adjustment member includes a housing (20, Figure 2) and an engagement feature (18, Figure 2); a plurality of vanes pivotally coupled to the barrel (14, Figure 4, attachment points shown at 54), a knob assembly coupled to the housing (16, Figures 2 and 4), wherein the knob assembly includes a knob (16, Figures 2 and 4), a connector (22, Figure 4), and a base (24, Figure 4), and wherein the connector and the base are disposed within the housing (shown in Figures 4-6).
Gruenbeck is silent on wherein each vane defines a recess, the engagement feature extending through each recess.
Schneider teaches wherein each vane defines a recess (38, Figure 1), the engagement feature extending through each recess (Paragraph 0004 on Page 5 of translation discloses prevention of contact between 14 and 16 indicating passage through the space otherwise the space would not be necessary). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Gruenbeck with the teachings of Schneider to provide wherein each vane defines a recess, the engagement feature extending through each recess. Doing so would allow the device to be compact and have a full range of motion.
Regarding claim 2, Gruenbeck teaches an elongate member disposed within a channel defined by the adjustment member (64 or any other piece interior to the housing).

Allowable Subject Matter
Claims 3-4 and 8-14 are allowed.
Regarding claims 3. The prior art does not provide a reasonable combination to teach the specific structure of the elongate member at the location claimed in combination with the rest of claims 1-3. Gruenbeck teaches the reverse orientation however it would not be obvious to rearrange the parts because placing the elongate member inside of the housing would not be obvious due to the shape constraints of Gruenbeck without a supporting teaching. Regarding claims 4 and 8, the prior art does not provide a reasonable combination to provide the linking member with the structure and location claimed. The prior art of U.S. PGPUB 20180283729 and U.S. PGPUB 20170259649 provide appropriate linking members outside of the housing but within the appropriate recess. These teachings also do not provide an appropriate adjustment member. Gruenbeck and Schneider provides the linking members within the recess and appropriate adjustment members but do not teach the linking members as claimed in the housing. FR3043361 discloses an adjustment member in the recess, however the linking member is not in the housing and the adjustment member is not moveable or rotatable in the barrel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762